January 8, 1912. The following order was filed:
Returns to the rule to show cause herein issued having been made by the respondents, Charles J. Lynch, J.W. Rice, A.N. Elrod, F.W. Armbruster and T. A. Heise, and said return being sufficient in that they show a complete abatement and discontinuance in good faith of the alleged nuisance within the jurisdiction of this Court, and the declaration that the respondents do not contemplate doing any of the acts alleged in the petition herein as a nuisance, within the jurisdiction of this Court,
It is ordered, that the petition and rule to show cause herein be dismissed.
That the respondents herein do pay the costs of this proceeding, and that the same be taxed and adjusted by the clerk and submitted to the Court for approval.